Case: 19-14193   Date Filed: 03/30/2020   Page: 1 of 9



                                                      [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14193
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:18-cv-01608-CEM-GJK



PRINCETON EXCESS AND SURPLUS LINES INSURANCE COMPANY,

                                             Plaintiff - Appellee,

versus

HUB CITY ENTERPRISES, INC.,
WALL ST. ENTERPRISES OF ORLANDO, INC.,

                                             Defendants - Appellants,

ROBERT HUNT,

                                               Defendant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 30, 2020)

Before WILSON, ANDERSON and DUBINA, Circuit Judges.
              Case: 19-14193     Date Filed: 03/30/2020    Page: 2 of 9



PER CURIAM:

      This is an action by an insurer, the Princeton Excess and Surplus Lines

Insurance Company (“PESLIC”), seeking a declaration that it owes no duty to

defend its insureds, Hub City Enterprises, Inc. and Wall Street Enterprises of

Orlando, Inc. (collectively “the insureds”), against a lawsuit filed by Robert Hunt

(“Hunt”). In the underlying negligence suit, Hunt seeks recovery for personal

injuries he sustained while attending the insureds’ festival, “Rum Fest 2017.” The

district court granted PESLIC’s motion for judgment on the pleadings, finding that

PESLIC did not owe a duty to defend and did not have an obligation to indemnify

the insureds in the underlying state court negligence action filed by Hunt. After a

careful review, we affirm the district court’s order granting judgment to PESLIC.

                                I. BACKGROUND

      On May 21, 2018, Hunt filed in state court the underlying negligence suit

against the insureds seeking to recover for personal injuries he sustained while

attending the Rum Fest 2017. The insureds are the owners/operators of a complex

of bars, restaurants and night clubs located within one city block of each other in

downtown Orlando, commonly known as the Wall Street Plaza. Rum Fest is an

annual event that takes place in and around the Wall Street Plaza and an adjacent




                                          2
              Case: 19-14193     Date Filed: 03/30/2020   Page: 3 of 9



area, and it is promoted as an outdoor celebration of rum and reggae, featuring live

reggae music and performances on an outdoor stage.

      Hunt alleges in his complaint that during the event, the insureds either

provided or allowed an extra-large, heavy, inflatable beach ball to be thrown into

the air and pushed around by attendees. Hunt asserts that he sustained severe

ligament and tendon injuries when he “used his outstretched arms and hands to

push the extra-large beach ball away from him to prevent it from hitting him in the

head.” (Underlying complaint ¶ 8.) Hunt set forth identical negligence claims

against the insureds, asserting that they owed a duty to guests at Rum Fest to

correct or warn of known dangerous conditions and to maintain the premises in a

reasonably safe condition. (Id. ¶ 13.) Hunt enumerated five specific instances of

negligence in the complaint. (Id. ¶ 14.)

      PESLIC issued a commercial general liability policy to the insureds that was

in effect at the time Hunt alleges he sustained injuries at the Rum Fest. The policy

requires PESLIC to defend and indemnify the insureds against claims of bodily

injury or property damage to which insurance applies. (Policy, Doc. 1-2 at 41.)

PESLIC received notice of the underlying lawsuit in July 2018 and agreed to

provide a defense subject to a reservation of rights to deny coverage. The specific

provision at issue in the policy concerns the “Amusement Devices” exclusion. (Id.


                                           3
                Case: 19-14193    Date Filed: 03/30/2020   Page: 4 of 9



at Doc. 1-2 at 19.) The exclusion bars coverage for any loss allegedly arising out

of the use of an “amusement device,” which is defined non-exhaustively to

include, among other things

        1. Any mechanical or non-mechanical ride;
        2. Any device that requires the user to strike, punch, or kick;
        3. Rock climbing walls, Velcro walls and similar scaling devices;
        4. “Moon Bounces,” “Moon Walks,” “Space Walks,” and similar
        inflatable games and devices;
        5. Laser tag, bungee jumping, Sumo wrestling, human spheres, slides,
        water slides and similar games and devices;
        6. Gymnastic equipment;
        7. Mechanical bull, horse, surfboard, skateboard and similar devices;
        8. Dunking booth or tank; and
        9. Trampoline.
(Id.)

PESLIC sought a declaratory judgment that it owes no defense or indemnity

obligation in the underlying tort suit because the “Amusement Device” exclusion

applies. The district court found that the policy exclusion was not ambiguous,

although it suffered from a deplorable lack of a serial comma, and it exempted

PESLIC from providing a defense and an obligation of indemnity to the insureds.

                           II. STANDARD OF REVIEW

        This court reviews de novo the district court’s order granting a Federal Rule

of Civil Procedure 12(c) motion for judgment on the pleadings. See Perez v. Wells

Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). “Judgment on the pleadings is

appropriate when there are no material facts in dispute and the moving party is
                                           4
              Case: 19-14193     Date Filed: 03/30/2020   Page: 5 of 9



entitled to judgment as a matter of law.” Scott v. Taylor, 405 F.3d 1251, 1253

(11th Cir. 2005). The interpretation of an insurance contract is also a matter of law

subject to de novo review. Chalfonte Condo. Apartment Ass’n Inc. v. QBE Ins.

Corp., 561 F.3d 1267, 1274 (11th Cir. 2009) (quotation omitted).

                                III. DISCUSSION

      In this diversity action, we must apply the substantive law of the forum state,

Florida, in determining the applicability of the policy exclusion. See Horowitch v.

Diamond Aircraft Indus., Inc., 645 F.3d 1254, 1257 (11th Cir. 2011). “In

interpreting insurance contracts, the Florida Supreme Court has made clear that the

language of the policy is the most important factor.” James River Ins. Co. v.

Ground Down Eng'g, Inc., 540 F.3d 1270, 1274 (11th Cir. 2008) (quotation

omitted). Additionally, “insurance contracts are construed according to their plain

meaning.” Id. at 1274 (quoting Taurus Holdings, Inc. v. United States Fid. &

Guar. Co., 913 So. 2d 528, 532 (Fla. 2005)). “[I]f a policy provision is clear and

unambiguous, it should be enforced according to its terms whether it is a basic

policy provision or an exclusionary provision.” Taurus Holdings, Inc. v. U.S. Fid.

& Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (quotation omitted). Where the

“relevant policy language is susceptible to more than one reasonable interpretation,

one providing coverage and the [other] limiting coverage, the insurance policy is


                                          5
               Case: 19-14193     Date Filed: 03/30/2020    Page: 6 of 9



considered ambiguous.” Auto–Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34

(Fla. 2000). Additionally, the mere fact that the policy language requires

interpretation does not render the language ambiguous. See Valiant Ins. Co. v.

Evonosky, 864 F. Supp. 1189, 1191 (M.D. Fla. 1990).

      Under Florida law, “[a]n insurer’s duty to defend is distinct from and

broader than the duty to indemnify.” Lime Tree Vill. Cmty. Club Ass’n v. State

Farm Gen. Ins. Co., 980 F.2d 1402, 1405 (11th Cir. 1993) (quotation omitted).

Whether an insurer has a duty to defend “is determined solely from the allegations

in the complaint against the insured, not by the actual facts of the cause of action

against the insured, the insured’s version of the facts or the insured’s defenses.”

Amerisure Ins. Co. v. Gold Coast Marine Distribs., Inc., 771 So. 2d 579, 580 (Fla.

Dist. Ct. App. 2000). For the duty to defend to arise, the initial pleadings must

“fairly bring the case within the scope of coverage.” State Farm Fire & Cas. Co.

v. Tippett, 864 So. 2d 31, 35 (Fla. Dist. Ct. App. 2003). In other words, the

complaint must contain allegations that “state a cause of action that seeks recovery

for the type of damages covered by the insurance policy in question.” Id. at 35–36.

“If the allegations in the complaint state facts that bring the injury within the

policy’s coverage, the insurer must defend regardless of the merit of the lawsuit.”

Amerisure Ins. Co., 771 So. 2d at 580. See also Lawyers Title Ins. Corp. v. JDC


                                           6
               Case: 19-14193     Date Filed: 03/30/2020   Page: 7 of 9



(America) Corp., 52 F.3d 1575, 1580–81 (11th Cir. 1995) (stated another way, “the

‘actual facts’ of the situation are not pertinent” (quoting Baron Oil Co. v.

Nationwide Mut. Fire Ins. Co., 470 So. 2d 810, 814 (Fla. Dist. Ct. App. 1985)). If

there is any doubt about the insurer’s duty to defend, then the ambiguity must be

resolved in favor of the insured. Trizec Props., Inc. v. Biltmore Constr. Co., Inc.,

767 F.2d 810, 811–12 (11th Cir. 1985).

      The district court correctly granted judgment to PESLIC on its declaratory

action. Under Florida law, the court looks to the allegations of the underlying

complaint against the insured and generally does not consider facts outside the

underlying complaint. See Higgins v. State Farm Fire and Cas. Co., 894 So. 2d 5,

10 n.2 (Fla. 2004) (noting that “there are some natural exceptions to this [standard]

where an insurer’s claim that there is no duty to defend is based on factual issues

that would not normally be alleged in the underlying complaint”). The district

court properly rejected the insureds’ attempt to present extrinsic evidence, that the

inflatable beach ball was intended as a decoration only, to bring the underlying

complaint within the policy provisions. This evidence is irrelevant because at the

time of Hunt’s alleged injury, the inflatable beach ball was not an immobile

decoration, but rather, a moving object. The original intended purpose of the

inflatable beach ball is not relevant in determining PESLIC’s duty to defend the


                                          7
               Case: 19-14193     Date Filed: 03/30/2020    Page: 8 of 9



insureds in the underlying tort action; thus, the district court properly rejected the

insureds’ attempt to proffer extrinsic evidence.

      Furthermore, as the district court correctly determined, the policy exclusion

is not ambiguous. The “Amusement Devices” exclusion provides a non-exhaustive

list of devices that require a user to strike, punch, or kick. Contrary to the

insureds’ assertion, the fact that an extra-large inflatable beach ball was not listed

in the exclusion, does not exempt it from qualification. See e.g. Travelers Indem.

Co. v. Figg Bridge Eng’rs, Inc., 389 F. Supp. 3d 1060, 1072–73, 1076–77 (S.D.

Fla. 2019) (holding that a professional services exclusion applied, even though the

service at issue was not among the non-exhaustive list of activities that constituted

professional services), appeal docketed, No. 19-12854 (11th Cir. July 24, 2019).

The underlying complaint alleges that the insureds “provided an extra-large, heavy

inflatable beach ball for, or allowed the extra-large beach ball to be thrown into the

crowd for people to push it around in the air.” (Underlying complaint ¶ 8.) The

complaint also asserts that people attending the Rum Fest knocked the beach ball

in the air toward Hunt, who used his outstretched arms and hands to push it away.

(Id. ¶ 9.) These allegations are sufficient to determine that the inflatable beach

ball, at the time of Hunt’s alleged injuries, was being used as an amusement device

because it was being “struck,” or “pushed” by the Rum Fest attendees. Although


                                           8
               Case: 19-14193      Date Filed: 03/30/2020   Page: 9 of 9



Hunt utilized a different verb in his complaint, the common usage of the verb

“push” is to show forcible contact. The ordinary and common understanding of

“push” demonstrates that at the time of the incident the beach ball was a “device

that require[d] the user to strike, punch, or kick” it.

      We conclude that Hunt’s claims in the underlying state court negligence

action are not covered by the insurance policy, and PESLIC has no duty to defend

the insureds in connection with Hunt’s lawsuit. Because we conclude from the

record that PESLIC has no duty to defend, it owes no duty to indemnify. See

Trailer Bridge, Inc. v. Ill. Nat. Ins. Co., 657 F.3d 1135, 1146 (11th Cir. 2011) (“A

court’s determination that the insurer has no duty to defend requires a finding that

there is no duty to indemnify.”) (quotation omitted). Accordingly, for the above-

stated reasons, we affirm the district court’s order granting judgment to PESLIC on

its declaratory judgment action.

      AFFIRMED.




                                            9